Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants are informed that the Examiner of record has changed.
2.	The amendment filed 05/10/2022 has been received and considered. Claims 1-20 are presented for examination.

Allowable Subject Matter
4. 	Claim 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Hinkley et al. (US 20180218098 A1) teaches a method to dynamically improve performance of a reservoir simulation including obtaining one or more input variables for generating a reservoir simulation of a reservoir, the reservoir simulation comprising a plurality of reservoir simulation runs, and the reservoir simulation being associated with at least one of one or more internal parameters and one or more external parameters that control performance of the reservoir simulation, generating the reservoir simulation based on the one or more input variables, during the reservoir simulation, determining a variance of computation time for processing one or more processes of the reservoir simulation, in response to a determination that the variance of computation time is less than or equal to a threshold, performing a first sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation, and wherein the one or more internal parameters are parameters of one or more algorithms used to generate the reservoir simulation, and wherein the one or more external parameters are parameters of one or more hardware components used to generate the reservoir simulation,
none of the prior art of record discloses a method of dynamically improve performance of a reservoir simulation, including:
 (Claim 1) “in response to at least one of the determination that the variance of computation time is greater than the threshold, performing a second sequence of Bayesian Page 2 of 24Application No.: 16/651,640 In Reply to Non-Final Office Action mailed February 9, 2022Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation, ’”,
(Claim 12) “in response to at least one of the determination that the variance of computation time is greater than the threshold, perform a second sequence of Bayesian Page 2 of 24Application No.: 16/651,640 In Reply to Non-Final Office Action mailed February 9, 2022Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation,”,
 (Claim 19) “in response to a determination that the variance of computation time is 1 greater than the threshold, during each period of time of a threshold number of periods of time: for each iteration of a threshold number of iterations: 
… 
performing a Bayesian Optimization of the at least one of the one or more internal parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external parameters, ….”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146